Citation Nr: 1336934	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981; from February 1991 to June 1991; from February 2003 to December 2003; from September 2, 2005 to September 27, 2005; and from October 2006 to June 2007.  He had additional service in the Marine Corps Reserve and the Virginia Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded the claim in November 2012 for additional development.  The Board also remanded claims for service connection for hypertension and a prostate disorder.  Service connection was subsequently established for hypertension and benign prostatic hypertrophy in a March 2013 rating decision.  Those issues are no longer before the Board for appellate review.  The Board again remanded the hearing loss claim in July 2013 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.   


REMAND

The Veteran seeks service connection for hearing loss in his left ear.  A VA audiologist in February 2013 opined that the Veteran's hearing loss was "less likely than not" related to service.  The examiner reasoned that the Veteran's hearing was normal as recently as March 2006, and the pattern of a moderate to severe asymmetrical hearing loss within a relatively short amount of time is not consistent with noise-induced hearing loss.  Furthermore, there was no reported history of head or acoustic trauma that could explain such a large difference between ears.  The examiner ordered a test to rule out a retrocochlear pathology to help determine the etiology of the hearing loss.  Pursuant to this order, the Veteran had an magnetic resonance imaging scan (MRI) in June 2013, which came out normal.  

However, the February 2013 VA audiologist's opinion did not acknowledge the Veteran's lay statements as to his exposure to noise during service.  Also, the Veteran had an MRI in June 2013, but the audiologist did not issue a new opinion taking into account the MRI results.  

Therefore, the case must be remanded for a new opinion taking into account the Veteran's lay statements and the results of his MRI.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a new opinion as to the etiology of the Veteran's left ear hearing loss from a new VA examiner.  All records on VBMS must be made available to the examiner, and the examiner must specify in the report that the VBMS records have been reviewed.  The examiner must specify the dates encompassed by the VBMS records that were reviewed.  Based on a review of the evidence of record, to include the June 2013 MRI results, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's left ear hearing loss is related to his active duty service.  The examiner must also state whether the left ear hearing loss is due to or aggravated by any service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without 

resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

2.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

